Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim limitations that employ phrases such as: “ADAPTED TO”, “CAPABLE OF”, “CONFIGURED TO”, “SUFFICIENT TO”, “FOR”, and “CONFIGURED SUCH THAT” doing something are typical of claim limitations which may not distinguish over prior art according to the principle and are considered as functional limitations.  As functional limitations, these limitations can be interpreted under 112(f) if the claim does not further recite a structure that is capable of meeting the functional limitation.  If there is additional structure that is claimed that meets the functional limitation, than only the structure needs to be met, since the claimed structure inherently is “capable of” 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gap adjuster mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A gap adjuster mechanism meets the three-prong analysis as follows:
Prong A is met since the claim recites “a gap adjuster mechanism”, which is a generic placeholder for “means”.  One of ordinary skill in the art would not recognize the term “mechanism” as having sufficient structure, and is often called a nonce term (i.e. a non-structural term having no structural meaning for performing the claimed function).
Prong B is met since a gap adjuster mechanism is modified by functional language “the gap adjuster mechanism being configured to avoid contact between a front surface of the gate rotor toward the compression chamber and a sealing surface of the cylindrical wall facing the front surface by displacing at least one of the gate rotor and the sealing surface of the cylindrical wall in an axial direction of the gate rotor”.
Prong C is met since the generic placeholder (gap adjuster mechanism) is not modified by sufficient structure, material, or acts for performing the claimed function.  
The Examiner would like to note that claim 3 does recite structure for the gap adjuster mechanism that is capable of meeting the functional limitation.  As such, claim 3 and the claims that depend from claim 3, do not have a 112(f) claim interpretation to the gap adjuster mechanism.
Election/Restrictions
The Examiner had put forth a restriction requirement based only on the functional limitations found in claim 1 for the gap adjuster mechanism and did not apply the 112(f) claim interpretation to the analysis of the Unity of Invention.  As such, based on the 112(f) claim interpretation of a gap adjuster mechanism, ZIMMERN does not disclose all of the claim limitations in claim 1.  ZIMMERN specifically does not meet the structure as disclosed in the specification for a gap adjuster mechanism under the 112(f) claim interpretation.  The Examiner is hereby withdrawing the restriction requirement, since a prior art is not shown to disclose all of the claimed limitations, specifically the prior art does not disclose the specific gap adjuster mechanisms based under 112(f) claim interpretation.
Claims 5, 8, and 10 are hereby rejoined and examined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
   Claim Objections
Claims 1 is objected to because of the following informalities:  claim 1 recites “a plurality of flat gates”, which is later referred to as “the gates” in claim 1.  The Examiner recommends changing “the gates” to “the plurality of flat gates”, for continuity of the claimed element.    Appropriate correction is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SINGLE-SCREW COMPRESSOR WITH A GAP ADJUSTER MECHANISM.

   EXAMINER’S COMMENTS
	The prior art of ZIMMERN is detailed in the Restriction Requirement on how it reads on independent claim 1 with only the functional limitations of the gap adjuster mechanism.  The prior art of ZIMMERN does not disclose the gap adjuster mechanism as interpreted under 112(f) claim interpretation.  ZIMMERN does disclose the functionality of the gap adjuster mechanism and the other limitations in claims 1 and 2, however, the specific structure as interpreted under 112(f) claim interpretation is not disclosed, which is why the restriction requirement has been withdrawn.
	The Examiner would like to note that if claim 3 is placed into claim 1 that the 112(f) claim interpretation of the gap adjuster mechanism would be removed, due to the structure that is claimed in claim 3. 
	A gap adjuster mechanism is disclosed in the specification to be (70), which is shown in different embodiments (see referenced drawings and associated description in the specification, which are discussed below).  The Examiner has clarified the first embodiment of the gap adjuster mechanism, where the other embodiments are clearly shown in the referenced Figures and/or in the detailed description given in the cited paragraphs.  
First embodiment gap adjuster mechanism:
See Figures 2, 5, and 6 and ¶0060-¶0080, ¶0085, and ¶01111-¶0114 discloses the gap adjuster mechanism is (70) is provided for each of the two gate rotor assemblies (60). As shown in FIGS.5 and 6, the two gap adjuster mechanisms (70) each include a cylinder mechanism (71) and a fluid circuit (80) for applying a fluid pressure to the cylinder mechanism (71).  The fluid circuit (80) comprises first passage (81), a second passage (82), a high pressure fluid passage (83) connected to high pressure HP, a valve (85) and a throttle (86).  The cylinder mechanism (71) includes a first cylinder chamber (73) with a spring (76) and a second cylinder chamber (74) that are defined by a bearing holder (26) that has a piston (75) located between the first and second cylinder chambers (73, 74). 
Second embodiment gap adjuster mechanism see Figure 7 and ¶0115-¶0119.
Third embodiment gap adjuster mechanism see Figure 8 and ¶0120-¶0122.
Fourth embodiment gap adjuster mechanism see Figure 9 and ¶0123-¶0133.
Fifth embodiment gap adjuster mechanism see Figure 10 and ¶0134-¶0150.
Six embodiment gap adjuster mechanism see Figure 11 and ¶0151-¶0164.
Seventh embodiment gap adjuster mechanism see Figure 12 and ¶0165-¶0190.
Alternative embodiments for the gap adjuster mechanism not shown, but disclosed in the specification, see ¶0191-¶0195.
Conclusion
This application is in condition for allowance except for the following formal matters:  the Examiner has a claim objection and specification objection (see above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HOSSAIN (U.S. Patent 8,523,548 B2) discloses a gate rotor with pressure introduction channels, however, this does not disclose that it operates as a gap adjuster mechanism.
MIYAMURA (U.S. Patent Publication US 2020/0003211 A1) is by the same assignee, however, even though it discloses releasing oil into the gate rotor, the specific structure and operation as a gap adjuster mechanism is not disclosed. 
WU (Chinese Patent Publication CN105179236 A) discloses a single-screw compressor that has liquid and air holes on the gate rotor to cool the components, however, this is not as the same claimed gap adjuster mechanism.  Under 112(f) claim interpretation the gap adjuster mechanisms discloses cooling (see Figure 10) or by using oil in the gate rotor (see Figure 12), however, included as part of the gap adjuster mechanism under the 112(f) claim interpretation also requires that the liquids (such as coolant or oil) is controlled by a valve (102, 126), where the control is based off of a sensor reading (i.e. from a temperature sensor or by gap sensor (104a, 104b, 128) in order to control the liquid entering the gate rotor to achieve the desired gap between the gate rotor and the cylindrical wall.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746